Case 19-10760-amc       Doc 29    Filed 09/24/19 Entered 09/24/19 20:37:52           Desc Main
                                  Document     Page 1 of 4


                    UNITED STATES BANKRUPTCY COURT
             EASTERN DISTRICT OF PENNSYLVANIA (PHILADELPHIA)


In re:                                                         Case # 19-10760-amc
WILLIAM J HARGENRADER, JR.
AND DANIELE S HARGENRADER                                             Chapter: 13
           DEBTORS.

USAA FEDERAL SAVINGS BANK                                       HEARING DATE:
          MOVANT,
v.                                                      October 15, 2019 at 11:00 A.M.

                                                             Courtroom Number #4
WILLIAM J HARGENRADER, JR.
AND DANIELE S HARGENRADER
                                                                   LOCATION:
           DEBTORS,
                                                              U.S. Bankruptcy Court
                                                      Robert N.C. Nix, Sr. Federal Courthouse
AND
                                                                900 Market Street
                                                              Philadelphia, PA 19107
WILLIAM C. MILLER, Esq.,
           TRUSTEE.
                        RESPONDENTS.



  MOTION OF USAA FEDERAL SAVINGS BANK FOR AN ORDER TERMINATING
          THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)

       USAA Federal Savings Bank (hereafter called "Movant"), hereby moves for relief from

the automatic stay of 11 U.S.C. §362(d) of title 11 of the United States Code, 11 U.S.C. §§ 101

et seq. (the "Bankruptcy Code"), for entry of an order terminating the automatic stay to permit

Movant to pursue its rights under state law with respect to the 2010 Toyota Prius, VIN#

JTDKN3DU7A1304835 (the “Vehicle”):

                                   Jurisdiction and Venue

       1.     The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334.

       2.     This is a core matter pursuant to 28 U.S.C. § 157(b)(2)(G).

       3.     Venue of the Motion in this District is proper pursuant to 28 U.S.C. § 1409(a).

                                               1
*4761121453772001*
Case 19-10760-amc        Doc 29    Filed 09/24/19 Entered 09/24/19 20:37:52             Desc Main
                                   Document     Page 2 of 4


                                      Predicates for Relief

       4.      This Motion is premised on Section 362(d) of the Bankruptcy Code, and is a

contested matter within the meaning of Bankruptcy Rules 4001 and 9014.

                                       Statement of Facts

       5. Movant holds a security interest in the Debtors' Vehicle as shown in Note, Disclosure,

and Security Agreement executed by William J. Hargenrader, Jr. and Daniele S. Hargenrader

(the “Debtors”) in the original financed amount of $10,827.00 (the “Contract”) to finance their

acquisition of the Vehicle and provided a security interest in the Vehicle to secure payment of

the obligation under the Contract. A copy of the Contract is attached hereto as Exhibit "A".

Movant properly perfected its security interest by an electronic Title as evidenced by the Lien

and Title Information Report (“Title”). A copy of the Title is attached hereto as Exhibit "B".

       6.      On February 6, 2019, the Debtors filed a petition for relief under Chapter 13 of

the Bankruptcy Code. On Schedule D, filed with the petition, the Debtors estimated the value of

the Vehicle at $3,500.00 (Docket No.: 1).

       7.      During the pendency of their bankruptcy, Debtors filed their Amended Chapter 13

Plan (“Plan”) with the Court. The Plan states that they intended to continue to make the regular

payments directly to Movant according to the original contract terms (Docket No.: 18). On

August 7, 2019, the Court entered an Order Confirming Chapter 13 Plan. (Docket No. 25). It is a

binding contract between the Debtors and Movant, on which Movant is entitled to rely and which

it is entitled to ask the Court to enforce. Movant, therefore, respectfully requests that the Court

order the Debtors to cure the arrears within a reasonable time. In the alternative, as discussed

below, if the Debtors are not able to cure the arrears within a reasonable time, Movant requests

that the Court terminate the automatic stay.


                                                 2
*4761121453772001*
Case 19-10760-amc        Doc 29     Filed 09/24/19 Entered 09/24/19 20:37:52               Desc Main
                                    Document     Page 3 of 4


       8.      As of August 21, 2019, the total indebtedness on the Vehicle is $2,293.52.

Debtors are in post-petition due starting with the payment on June 8, 2019 in the amount of

$186.93, July 8, 2019 in the amount of $212.31 and August 8, 2019 in the amount of $198.11,

for a total delinquency of $597.35. An additional payment will come due on September 8, 2019

and the 8th thereafter. A copy of the payment history is attached hereto as Exhibit "C".

       9.      Cause exists for relief from the automatic stay under Bankruptcy Code §362(d)(1)

because: The Debtors are in default under the terms of the Contract; Movant's security interest in

the Vehicle is not adequately protected because the Debtors are not making payments on the

debt, which is causing the value of the Vehicle to continue to erode.

        WHEREFORE, Movant requests that this Court enter an order providing that:

       (i)     The Automatic Stay imposed pursuant to Bankruptcy Code § 362 be terminated to

allow Movant to exercise its right to take any and all action necessary and appropriate to enforce

Movant's interest against the Vehicle, including, but not limited to, the right to repossess and

liquidate its Vehicle pursuant to state law;

       (ii)    The 14-day stay of Bankruptcy Rule 4001(a)(3) be waived;

       (iii)   The Order is binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of the Bankruptcy Code; and

       (iv)    Such other relief as justice may require and the Court deems proper is granted.



//




                                                 3
*4761121453772001*
Case 19-10760-amc     Doc 29   Filed 09/24/19 Entered 09/24/19 20:37:52   Desc Main
                               Document     Page 4 of 4


Dated: September 24, 2019                    Weinstein & Riley, P.S.

                                          /s/Lisa Cancanon
                                          Lisa Cancanon
                                          Bar ID: 323550
                                          11101 West 120th Avenue #280
                                          Broomfield, CO 80021
                                          Telephone: (303) 539-8600
                                          Facsimile: (206) 269-3493
                                          Email: lisac@w-legal.com
                                          Attorneys for Movant




                                         4
*4761121453772001*
